                 Case 19-11739-LSS              Doc 566        Filed 12/09/19         Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

iPic-Gold Class Entertainment, LLC, et al.,1                   Case No. 19-11739 (LSS)

                                    Debtors.                   (Jointly Administered)

                                                               Re: Docket No. 550

       ORDER PURSUANT TO SECTION 1121(d) OF THE BANKRUPTCY CODE
      EXTENDING THE EXCLUSIVE PERIODS WITHIN WHICH THE DEBTORS
      MAY FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

                  Upon consideration of the motion (the “Motion”), of the debtors and debtors in

possession (collectively, the “Debtors”), for entry of an order (this “Order”), pursuant to section

1121(d) of the Bankruptcy Code, Bankruptcy Rule 9006, and Local Rule 9006-2, extending the

Debtors’ Exclusive Periods, as more fully set forth in the Motion; and it appearing that this Court

has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012; and this Court having found that it may enter a final order consistent

with Article III of the United States Constitution; and the Court having found that this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that venue of this

proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

due and proper notice of the hearing to consider the relief requested herein having been provided

to the parties provided for in the Motion and no further notice being necessary; and the legal and




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold
Class Holdings LLC (6315); iPic Media LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings, LLC
(1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.


DOCS_DE:226011.5 39566/002
                 Case 19-11739-LSS            Doc 566      Filed 12/09/19     Page 2 of 2



factual bases set forth in the Motion establishing just and sufficient cause to grant the relief

requested therein; and the relief granted herein being in the best interests of the Debtors, their

estates, creditors, and all parties in interest; and upon all of the proceedings before the Court and

after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

                 1.          The Motion is GRANTED as set forth herein.

                 2.          The Debtors’ Exclusive Filing Period is hereby extended through and

including April 1, 2020.

                 3.          The Debtors’ Exclusive Solicitation Period is hereby extended through

and including June 1, 2020.

                 4.          The entry of this Order shall be without prejudice to the rights of the

Debtors to request further extensions of the Exclusive Periods or to seek other appropriate relief.

                 5.          The entry of this Order shall be without prejudice to the Committee’s right

to seek to terminate the Exclusive Periods.

                 6.          The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation or enforcement of this Order.




       Dated: December 9th, 2019                            LAURIE SELBER SILVERSTEIN
       Wilmington, Delaware                                 UNITED STATES BANKRUPTCY JUDGE
                                                       2
DOCS_DE:226011.5 39566/002
